UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2356


In re: ALEXANDER OTIS MATTHEWS,

             Petitioner.



                           On Petition for Writ of Mandamus
          (Nos. 1:11-cr-00087-LO-1; 1:11-cr-00348-LO-1; 1:12-cv-00132-LO)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alexander Otis Matthews, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexander Otis Matthews petitions for a writ of mandamus. He seeks an order

from this court directing the district court to act on this court’s judgment vacating the

district court’s order and remanding. Our review of the district court’s docket reveals

that the district court entered an order on December 12, 2017, directing the Government

to respond to Matthew’s modified motion for reconsideration.            The Government

responded on February 8, 2018, and Matthews filed a reply on February 20, 2018.

Accordingly, because the district court has recently acted on Matthews’ case, we deny the

mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2